Citation Nr: 1817079	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  10-37 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating higher than 10 percent for left ankle arthritis.

2. Entitlement to a disability rating higher than 10 percent for right ankle arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1988 to April 1992 and from September 1993 to January 1994. He also had an additional period of intervening service from December 1992 to May 1993, with an unknown character of discharge. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, in support of these claims, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of that hearing is of record. 

In December 2014 and again in March 2017, these claims were remanded by the Board for further development.  Additional evidence, specifically VA treatment records, has been associated with the file even since that most recent remand in March 2017 and Supplemental Statement of the Case (SSOC) in August 2017. Although a waiver of Agency of Original Jurisdiction (AOJ) initial consideration of this additional evidence generated by VA has not been provided, the claims are again being remanded, regardless, for still more development, so the Veteran is not prejudiced. 


REMAND

The Board previously remanded these claims partly to comply with the holdings in Correia v. McDonald, 28 Vet. App. 158 (2016). However, the report of the July 2017 VA compensation examination prepared following the most recent remand does not have range-of-motion measurements on active and passive motion, and in weight-bearing and non-weight-bearing situations. Instead, merely the presence of pain (or lack thereof) was noted. As a result, additional medical comment is needed to comply with Correia. See id., at 165-170 (interpreting the final sentence of 38 C.F.R. § 4.59 to include results of range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances); see also Stegall v. West, 11 Vet. App. 268 (1998) (requiring, as a matter of law, that VA ensure compliance with the directives of a remand).

Also notably, in March 2015 VA treatment records, the Veteran stated that cold weather makes the pain in his [unidentified] ankle worse. This is tantamount to saying he has "flare-ups", and this, too, has not been discussed in the reports of the VA compensation examinations to date.  See Mitchell v. Shinseki, 25 Vet. App. 32, (2011); and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, medical comment is needed concerning the consequent effects, if any, of cold weather on the Veteran's bilateral (left and right) ankle disability.

Accordingly, these claims are REMANDED for the following action:

1. Obtain copies of VA treatment records concerning the Veteran's bilateral ankle disability from November 2017 to the present. Associate these additional records with the file so they, too, may be considered.

2. After receiving all additional records, arrange for an orthopedic examination of the Veteran to reassess the severity of his service-connected bilateral ankle disability. Pathology, symptoms (frequency and severity), and all associated impairment of function must be indicated.

To this end, it is essential that range of motion test results for both active and passive motion, and in weight-bearing and non-weight-bearing, are included in the report of the evaluation.


It also is essential that the examiner additionally discuss whether the Veteran experiences "flare-ups" - including especially during cold weather.  And, if feasible, the examiner must assess the additional functional impairment on repeated or prolonged use or during flare-ups, in terms of the degree of additional range of motion loss. If not feasible to make this determination, the examiner must provide explanation or rationale for why this estimation cannot be accomplished. Specifically, if he/she cannot provide an opinion without resorting to mere speculation, he/she must provide explanation for why an opinion or response cannot be rendered.  In other words merely saying he/she cannot respond will not suffice.

Detailed explanation (underlying rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by sufficient explanation. Providing an opinion or conclusion without sufficient explanation will further delay the processing of these claims and may additionally result in clarification being requested.)

3. Then re-adjudicate these claims in light of this and all other additional evidence. If these claims remain denied, or are not granted to the Veteran's satisfaction, send him another SSOC and give him and his representative opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).

